NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2693-18

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JOSHUA M. GRAHAM,

     Defendant-Appellant.
_______________________

                   Submitted February 1, 2021 – Decided June 8, 2021

                   Before Judges Hoffman, Suter and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Cumberland County, Indictment No.
                   17-05-0496.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kevin Walker, First Assistant Public
                   Defender, of counsel and on the briefs).

                   Jennifer    Webb-McRae,        Cumberland       County
                   Prosecutor, attorney for respondent (Stephen C. Sayer,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      After a trial, defendant Joshua Graham was convicted of third-degree

aggravated assault of a law enforcement officer, in violation of N.J.S.A.

2C:12-1(b)(5)(a), and third-degree resisting arrest, in violation of N.J.S.A.

2C:29-2(a)(3)(a).   The trial court sentenced him to a six-year term of

incarceration with a three-year term of parole ineligibility on the aggravated

assault conviction, and to a concurrent four-year term on the resisting arrest

conviction.

      Defendant raises the following issues on appeal:

                                 POINT I:

              THE COURT DENIED DEFENDANT A FAIR
              TRIAL BY MATERIALLY ALTERING THE
              MODEL JURY CHARGE'S DEFINITION OF A
              "LAW ENFORCEMENT OFFICER."

                                 POINT II:

              THE TRIAL JUDGE COMMITTED PLAIN ERROR
              WHEN HE FAILED TO CHARGE THE JURY ON
              SELF DEFENSE, DESPITE EVIDENCE THAT
              SUCH    AN   INSTRUCTION   WAS    NOT
              WARRANTED. (NOT RAISED BELOW)

                                 POINT III:

              THE TRIAL JUDGE, IN VIOLATION OF THE
              RULES    OF    EVIDENCE,    PERMITTED
              TESTIMONY ABOUT A DOMESTIC VIOLENCE
              RESTRAINING ORDER, THEREBY DEPRIVING
              DEFENDANT OF A FAIR TRIAL.




                                                                       A-2693-18
                                      2
                                 POINT IV:

              DEFENDANT'S SENTENCE IS EXCESSIVE.

      We reverse and remand for the reasons set forth below.

                                      I.

      On March 21, 2017 defendant and his girlfriend Lashonda Evans sat in

the back of the Vineland municipal court, awaiting Evans' court case.

Defendant was wearing a hooded sweatshirt, or "hoodie," in the courtroom.

Officer Mark Rowe, a Vineland Police Department Class II special law

enforcement officer, was assigned courtroom security duty that day. Officer

Rowe motioned for defendant to remove the hoodie and defendant followed

the officer's instructions.

      After defendant removed the hoodie, Officer Rowe saw defendant

wearing a red head covering and he asked defendant to remove it. Officer

Rowe and defendant exchanged words, apparently in open court, regarding the

red head covering, but defendant refused to remove it.

      After defendant and Officer Rowe exchanged words, defendant stood in

the courtroom and put his hands behind his back.         At that moment, the

municipal court judge asked defendant "to go outside." Officer Rowe escorted

defendant and his girlfriend into the courtroom vestibule, between the court

and the outer hallway. Officer Rowe testified defendant turned around and



                                                                      A-2693-18
                                      3
chest bumped him. Officer Rowe then told defendant he was under arrest, and

a struggle ensued.

      Evans testified that defendant never bumped Officer Rowe and that

Officer Rowe "continuously" punched defendant in the face in the vestibule.

She testified that while Officer Rowe threw punches at defendant, defendant

used his arms to cover his head. As they struggled, defendant and Officer

Rowe burst through double doors leading out of the vestibule, into a hallway

outside the courtroom where they slammed into a wall simultaneously. After

both men hit the wall, Officer Rowe slipped and fell on his back. Defendant

remained standing and turned away, extending his arms behind his back with

his wrists close together towards Officer Rowe. Officer Rowe leapt to his feet,

grabbed defendant and continued the altercation.

      Officer James Sharpless, another Vineland Class II special law

enforcement officer, came to Officer Rowe's aid. Officer Sharpless testified

that when he entered the fray, Officer Rowe was wrestling with defendant and

together the officers forced defendant to the ground, telling defendant not to

resist arrest while handcuffing him.      Officers Rowe and Sharpless got

defendant onto his feet and began walking him from the end of the hall to the

lobby. Officers Rowe and Sharpless testified that defendant kept struggling

and finally head-butted Officer Rowe, resulting in a bruise to his face. After



                                                                        A-2693-18
                                      4
the head-butt, Officer Rowe testified he punched defendant in the face.

Defendant was taken into police custody and received medical treatment for

injuries he sustained during the fight.

      Before trial, defendant moved to dismiss the indictment, arguing

Officers Rowe and Sharpless were not law enforcement officers for purposes

of N.J.S.A. 2C:12-1(b)(5)(a). The court denied the application, finding the

record established that both Officers Rowe and Sharpless were on duty and

working in a law enforcement capacity on the date of the incident.

                                          II.

      At the motion to dismiss and at trial, the State called Captain Thomas

Austino of the Vineland Police Department to explain the responsibilities of a

Class II special law enforcement officer, the position held by Officer Rowe.

He testified that a Class II officer was a part-time position which had the "full

powers of being a police officer while they are on duty." Such officers were

assigned a maximum of twenty to twenty-eight hours of work per week. As

Class II officers, they wore the same police uniform,1 were issued service

weapons, and had the same arrest powers as full-time officers.




1
    State-mandated patches identifying the wearer as a Class II officer are
affixed to the shoulder of the part-time Vineland police officers' uniforms.


                                                                          A-2693-18
                                            5
      Defendant's theory of the case at trial was that he did not commit an

aggravated assault or resist arrest. Defendant testified at trial that he never

chest-bumped Officer Rowe, and that Officer Rowe punched him in the

vestibule before they tumbled into the courthouse hallway where the remainder

of the encounter was captured on security video. He testified that, while in the

vestibule, he "covered up" and that Officer Rowe "just kept punching" him.

Defendant did not testify to any facts that would constitute self-defense. He

testified that he swung his head to avoid a chokehold Officer Rowe placed on

him once Officers Rowe and Sharpless subdued him.

      Evans, the girlfriend, also testified at trial. The State cross-examined

her about certain conditions in a domestic violence restraining order 2

defendant previously obtained against her. The State asked Evans if she was

barred from contact with her children 3 as a condition of the restraining order.

This question was premised on the State's misreading of the restraining order.


2
    The record does not contain the domestic violence restraining order,
although the trial transcript reveals extensive colloquy between counsel and
the witnesses, as well as counsel and the court, on the order's existence. The
record is undisputed that defendant obtained a restraining order against Evans,
and that the order and the restraints were dismissed by a judge at the request of
defendant prior to defendant's trial on these charges.
3
  Evans had two biological children with defendant at the time the restraining
order was issued against her. She was pregnant with their third child at the
time she testified at trial.


                                                                          A-2693-18
                                       6
There was no condition in the restraining order barring Evans from seeing her

children. Evans testified that she was not barred from seeing her children, but

the State and the trial court mistakenly believed the restraining order included

such a condition, and that Evans' testimony was wrong. During sidebar, the

court overruled defendant's N.J.R.E. 403 objection to the State's line of

questioning. After Evans' testimony, but before defendant took the stand, the

court instructed the jury they were "not to consider the fact that there may have

been anything referenced in [the order] about restraining Mr. Graham from

anything[,]" and "not [to] consider [the order's] existence as any evidence that

Mr. Graham was restrained for any reason."

      Defendant testified next. After lengthy cross-examination, the following

exchange occurred:

            PROSECUTOR: And when you say the situation that
            I brought up, you mean when you were filed [sic]
            restraining order against her?

            DEFENSE COUNSEL: Objection, judge.

            DEFENDANT:       The restraining order was filed
            because, you know–-

            THE COURT: What’s the objection?

            DEFENDANT: — her being pregnant.

            THE COURT: Hold on a second, sir.




                                                                          A-2693-18
                                       7
             DEFENSE COUNSEL: Talk — talking about matters
             that aren’t relevant to this case.

             THE COURT: Overruled. Go on.

             DEFENDANT: I mean the reason why I filed a
             restraining order is because I got a baby on the way, I
             got two sons and I got a trial that I’m looking at. So I
             was like stressed out, you know what I mean. It’s not
             that she did anything wrong.

             DEFENSE COUNSEL: Objection.

             THE COURT: All right. Sustained.

             DEFENDANT: It’s — it’s not that she did anything
             wrong.

             THE COURT: Move on. This — this is not relevant.
             Ladies and gentlemen, the reason for the restraining
             order, whatever those reasons may be, is not relevant
             to what you need to determine here.

        After this exchange, the trial court gave two more curative

instructions to the jury. First:

             THE COURT: Ladies and gentlemen, and there’s
             other ones, right? Whatever did or didn’t happen with
             regard to a restraining order one way or another that’s
             not this case either, right?

        After a brief exchange between the court and counsel off the record, the

judge provided a second curative instruction:

             THE COURT: — now, okay. You do know of the
             existence of a restraining order and you can may [sic]
             consider that only to the extent that it may affect the
             credibility of a witness with regard to the testimony

                                                                        A-2693-18
                                        8
             here in the courtroom. Do you understand that?
             Either the [sic] existence of the restraining order itself.
             I don’t think it was even this witness that it was
             actually relevant to.       But the reasons for the
             restraining order are not your concern, and I’m
             striking that, okay.

        At the charge conference, the defense argued Officer Rowe's part-time

status as a police officer was inconsistent with the definition of law

enforcement officer contained in the model jury charge corresponding to

N.J.S.A. 2C:12-1(b)(5)(a), which includes full-time employment status as part

of its definition.   The trial court disagreed, finding the definition of law

enforcement officer used in the aggravated assault model jury charge was

derived from N.J.S.A. 40A:14-152.2. The court looked to N.J.S.A. 2C:25-

19(c) to modify the model jury charge and chose not to be limited by the

verbatim language in the original model charge. The statutory definition of

"law enforcement officer" the court adopted reads as follows: "[A] person

whose public duties include the power to act as an officer for the detection,

apprehension, arrest and conviction of offenders against the laws of this state."

Ibid.

        On self-defense, defendant informed the court he would not request a

charge. After summations and the charge, the jury found defendant guilty on

both counts. After sentencing, defendant appealed.




                                                                           A-2693-18
                                         9
                                      III.

                               The Jury Charges

            A. Aggravated Assault of a Law Enforcement Officer

      The court must not look at portions of the charge alleged to be erroneous

in isolation; rather, "the charge should be examined as a whole to determine its

overall effect," State v. McKinney, 223 N.J. 475, 494 (2015) (citing State v.

Jordan, 147 N.J. 409, 422 (1997)), and "whether the challenged language was

misleading or ambiguous." State v. Nelson, 173 N.J. 417, 447 (2002) (citing

State v. Simon, 161 N.J. 416, 477 (1999)); see also State v. Torres, 183 N.J.

554, 564 (2005). No party is entitled to have the jury charged in his or her

own words. All that is necessary is that the charge as a whole be accurate.

State v. Outland, 458 N.J. Super. 357, 372 (App. Div. 2019) (citing State v.

Thompson, 59 N.J. 396, 411 (1971)).

      The trial court gave the jury a modified aggravated assault charge using

the N.J.S.A. 2C:25-19(c) definition. Defendant did not object to the charge as

given; therefore, we apply a plain error standard to review the trial court's

modification of the model jury charge.

      N.J.S.A. 2C:12-1(b)(5)(a), the aggravated assault statute, does not define

the term, "law enforcement officer." The statute provides, in relevant part: "A

person is guilty of aggravated assault if the person [c]ommits a simple assault



                                                                         A-2693-18
                                      10
upon any law enforcement officer acting in the performance of the officer's

duties while in uniform or exhibiting evidence of authority or because of the

officer's status as a law enforcement officer . . . ." Ibid.

      Defendant argues that while N.J.S.A. 2C:12-1(b)(5)(a) does not have a

definition of "law enforcement officer," the model jury charge corresponding

to N.J.S.A. 2C:12-1(b)(5)(a) has one. As written, the model charge defines the

term this way:

             A law-enforcement officer is any person who is
             employed as a permanent full-time member of any
             State, county or municipal law-enforcement agency,
             department or division of those governments and who
             is statutorily empowered to act for the detection,
             investigation, arrest, conviction, detention or
             rehabilitation of persons violating the criminal laws of
             this state.

             [Model Jury Charges (Criminal), "Aggravated Assault
             Upon Law Enforcement Officer Attempting to Cause
             or Purposely, Knowingly or Recklessly Causing Body
             Injury (N.J.S.A. 2C:12-1(b)(5)(a), (b), (c), (d), (e), (f),
             (g))" (rev. Dec. 3, 2001).]

      Defendant argues Officer Rowe's status as a part-time Class II officer

excludes him from the class of protected persons in the aggravated assault

statute, rendering the charge against defendant inapplicable. We disagree.

      The question is how to interpret the term law enforcement officer in the

context of this section of the Criminal Code. We review matters of statutory

interpretation de novo. Verry v. Franklin Fire Dist. No. 1, 230 N.J. 285, 294

                                                                           A-2693-18
                                         11
(2017). Courts "look first to the plain language of the statute, seeking further

guidance only to the extent that the Legislature's intent cannot be derived from

the words that it has chosen." McGovern v. Rutgers, 211 N.J. 94, 108 (2012)

(quoting Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 553 (2009)). "The

Legislature's intent is the paramount goal when interpreting a statute and,

generally, the best indicator of that intent is the statutory language."

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citing Frugis v. Bracigliano,

177 N.J. 250, 282 (2003)). Thus, any analysis to determine legislative intent

begins with the statute's plain language. Ibid. Our authority is bound by

clearly defined statutory terms. Febbi v. Bd. of Rev., 35 N.J. 601, 606 (1961).

Where a specific definition is absent, "[w]e must presume that the Legislature

intended the words it chose and the plain and ordinary meaning ascribed to

those words."    Paff v. Galloway Twp., 229 N.J. 340, 353 (2017) (citing

DiProspero, 183 N.J. at 492).

      However, our review "is not limited to the words in a challenged

provision." State v. Twiggs, 233 N.J. 513, 532 (2018). A court "'can also

draw inferences based on the statute's overall structure and composition,' and

may consider 'the entire legislative scheme of which [the statute] is a part.'"

Ibid. (alteration in original) (citations omitted). "We do not view [statutory]

words and phrases in isolation but rather in their proper context and in



                                                                         A-2693-18
                                      12
relationship to other parts of [the] statute, so that meaning can be given to the

whole of [the] enactment." Id. at 533 (alterations in original) (quoting State v.

Rangel, 213 N.J. 500, 509 (2013)).

      Furthermore, "[t]he Legislature is presumed to be familiar with its own

enactments, with judicial declarations relating to them, and to have passed or

preserved cognate laws with the intention that they be construed to serve a

useful and consistent purpose." State v. Federanko, 26 N.J. 119, 129 (1958)

(citing Appeal of N.Y. State Realty & Term. Co., 21 N.J. 90 (1956)).

      N.J.S.A. 2C:12-1(b)(5) expressly protects an extensive class of public

and private employees, including, but not limited to: law enforcement officers,

paid or volunteer fire personnel, medical first responders, Department of

Corrections employees, sheriff's deputies, and even select private sector

employees such as utilities workers.        Two qualifications common to this

protected class of workers are that they can be identified as uniformed

personnel or otherwise "be clearly identifiable as being engaged in the

performance of" their official duties. N.J.S.A. 2C:12-1(b)(5)(a) to (k). There

is no full or part-time qualification for protected class members in the express

language of the statute.

      The record shows Officer Rowe, in uniform and clearly exhibiting

evidence of his authority, instructing defendant to remove his hoodie. After



                                                                          A-2693-18
                                       13
finding no definition of "law enforcement officer" in N.J.S.A. 2C:12-1(b), the

trial judge looked to a cognate section of the criminal code, the Prevention of

Domestic Violence Act,4 to find a relevant definition, N.J.S.A. 2C:25-19(c).

The trial court next drew "'inferences based on [N.J.S.A. 2C:12-1(b)(5)'s]

overall structure and composition,' and…consider[ed] 'the entire legislative

scheme of which [N.J.S.A. 2C:12-1(b)(5)] is a part….'" Twiggs, 233 N.J. at

532. (citations omitted).

       The court's consideration of Captain Austino's testimony and use of

N.J.S.A. 2C:25-19(c) ensured "that the charge as a whole [was] accurate."

Outland, 458 N.J. Super. at 372. We conclude that the trial court properly

searched the New Jersey Criminal Code to find an appropriate definition of

law enforcement officer from a cognate statute and applied that definition to

modify the applicable jury charge consistent with the facts of this case. We

are mindful that "[t]he Model Jury Charges are only guidelines, and a trial

judge must modify the Model Charge when necessary so that it conforms with

the facts, circumstances, and law that apply to the facts being tried." State v.

Green, 318 N.J. Super. 361, 376 (App. Div. 1999) (citing State v. Concepcion,

111 N.J. 373, 379 (1988)), aff'd, 163 N.J. 140 (2000).        The trial court's



4
    N.J.S.A. 2C:25-17 to -35.


                                                                         A-2693-18
                                      14
resourceful modification of the model charge5 under these facts did not lead to

an unjust result.

                                B. Self-Defense

      Defendant never sought a self-defense instruction, and specifically

advised the court that no charge request on self-defense was forthcoming.

Appellate courts will not consider questions or issues not properly presented to

the trial court, unless the question raised on appeal goes to the jurisdiction of

the trial court or concerns matters of great public concern. State v. Robinson,

200 N.J. 1, 20 (2009) (citing Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973)). However, in the interest of justice, the appellate court may "'notice

plain error not brought to the attention of trial court[,]' provided it is 'in the

interests of justice' to do so." Ibid. (quoting R. 2:10-2). Given defendant's

express disclaimer of self-defense before the trial court, there is no need for

protracted analysis.


5
   We note that the N.J.S.A. 2C:12-1(b)(5)(a) Criminal Model Jury Charge
definition of law enforcement officer cites as its source a definition drawn
from N.J.S.A. 40A:14-152.2, "Immunities and benefit of police officer in
lawful exercise of statewide police powers." The definition, cited above,
limits itself to "any person who is employed as a permanent full-time member
of a municipal law enforcement agency." Because the trial court properly
modified the charge consistent with the facts of the case, we need not decide
whether the model charge's use of the qualified immunity statute's definition of
a law enforcement officer, which distinguishes between full and part -time law
enforcement officers, is appropriate.


                                                                           A-2693-18
                                       15
      For completeness' sake, we note the use of a self-defense jury instruction

here would run counter to defendant's theory of the case. The record reveals

defendant's strategy to persuade the jury that he did not make offensive contact

with Officer Rowe. In State v. Vasquez, 265 N.J. Super. 528 (App. Div.

1993), we held a trial court's failure to charge self-defense was not plain error

where the charge was not requested and would have been prejudicial to the

defendant's strategy of the case. Id. at 552. "Defendant never claimed that he

had to use force," and thus "no plain error resulted from the judge's failure to

charge imperfect self-defense." Ibid. Consistent with Vasquez, we find no

plain error on these facts.

                 C. The Domestic Violence Restraining Order

      A trial court's evidentiary rulings are entitled to deference absent a

showing of an abuse of discretion.      State v. Singh, 245 N.J. 1, 12 (2021)

(quoting State v. Nantambu, 221 N.J. 390, 402 (2015)). Under this standard, a

trial court's decision to admit evidence should not be overturned "unless it can

be shown that the trial court palpably abused its discretion, that is, t hat its

finding was so wide [of] the mark that a manifest denial of justice resulted."

State v. Lykes, 192 N.J. 519, 534 (2007) (quoting Verdicchio v. Ricca, 179

N.J. 1, 34 (2004)).




                                                                          A-2693-18
                                       16
         After the trial court permitted, over defendant's objections, Evans'

testimony about the conditions in her restraining order, it gave a limiting

instruction to the jury:

              You heard some testimony about the existence of the
              restraining order here and you also heard some
              testimony about what was or was not contained within
              the restraining order. You're not to consider the fact
              that there may have been anything referenced in there
              about restraining Mr. Graham from anything. Okay?
              Second of all, you can only consider the restraining
              order itself as evidence as it may affect the credibility
              of the witness. So that's the only reason you can
              consider whether or not there was or was not a
              restraining order and whether it had any effect on her
              credibility. You're not to consider the fact that there
              may have been anything referenced in there about
              restraining Mr. Graham from anything.

         As to the State bringing up the order during defendant's cross-

examination, the State argues it was defendant who first raised the restraining

order, thus opening the door and undercutting his argument on appeal. In turn,

defendant says his case was "irreparably harmed" when the trial court

permitted the State to cross-examine both he and Evans about the restraining

order.

         State v. Vallejo, 198 N.J. 122 (2009) provides a proper framework for

reviewing the potential prejudicial impact of domestic violence restraining

order testimony on a criminal trial. We first address whether the restraining




                                                                          A-2693-18
                                         17
order testimony was properly before the jury during the testimony of either

Evans or defendant.

      The first category of challenged evidence is Evans' restraining order

testimony. The State argues that its cross-examination of Evans regarding

conditions of the restraining order was permissible to show her motivation in

testifying at trial for the defense, citing N.J.R.E. 607 in support.

      The record reveals the State was inartful in its execution of this strategy

by posing questions to Evans premised on its mistaken understanding of the

conditions of the restraining order. When Evans testified correctly that she

was not barred from seeing her children, the State pursued follow-up questions

about the restraining order during cross.

      The trial court, misled by the State's confusion about the order's

contents, overruled repeated defense objections. It was only after Evans left

the witness stand that the State conceded it had misread the restraining orde r.

There was no condition barring Evans from seeing her children, hence there

was no factual or legal basis for the State to pose follow-up questions on cross,

nor was there any basis for the court to overrule defendant's objections on

impeachment grounds.

      "Although extrinsic evidence may be admitted to impeach a witness,

under N.J.R.E. 607, its probative value as impeachment evidence must be



                                                                          A-2693-18
                                        18
assessed independently of its potential value as substantive evidence." Green

v. N.J. Mfrs. Ins. Co., 160 N.J. 480, 494 (1999). "Irrelevant evidence which

might improperly affect a witness' credibility may not be admitted into

evidence." State v. Hutchins, 241 N.J. Super. 353, 361 (App. Div. 1990).

      If the facts had been as the State mistakenly believed them to be, very

limited questioning of Evans would arguably have been appropriate regarding

the existence of an order that prevented her from seeing children; however, if

permitted, that line of questioning should have been sanitized to refer to a

court order, not a domestic violence restraining order. See State v. Hamilton,

193 N.J. 255, 265-66 (2008) (holding that the trial court should have exercised

its discretion to sanitize evidence to avoid prejudicing defendant). To make

matters worse, the colloquy regarding the restraining order generated a

curative instruction from the trial court which negatively impacted defendant's

ability to have a fair trial.

      The second category of challenged evidence is defendant's testimony

about the restraining order elicited during his cross-examination. Defendant

argues that he was compelled to answer the State's questions about an

unrelated domestic violence incident which biased the jury and denied him a

fair trial. We agree. The domestic violence restraining order defendant sought

and obtained as a victim was unrelated to the charges for which he was on



                                                                        A-2693-18
                                      19
trial.    The restraining order references during defendant's cross had no

relevance to the criminal trial, and "had a real potential to prejudice

defendant."      Vallejo, 198 N.J. at 134.       This irrelevant and inadmissible

evidence seeped into the trial. Ibid. The prejudicial impact on the defendant

was real and unmistakable.

         We now "turn to the efforts of the [trial court] to neutralize the negative

effects of what transpired." Ibid. Generally, for a curative instruction to pass

muster in such circumstances, the instruction given to a jury must be firm,

clear, and accomplished without delay. Ibid. (citations omitted). Our Supreme

Court has "stressed the importance of immediacy and specificity when trial

judges provide curative instructions to alleviate potential prejudice to a

defendant from inadmissible evidence that has seeped into a trial." Vallejo,

198 N.J. at 135 (citing State v. Wakefield, 190 N.J. 397, 440, 452 (2007)).

         The trial court's first curative instruction, given during Evans' testimony,

raises concerns. The trial court sent the jury out and heard argument about

Evans' restraining order testimony.        It was at this juncture the State first

conceded it misread the order and that Evans' recollection of the order's

contents was correct. The court brought the jury back and gave conflicting

curative instructions. First, it instructed the jury "not to consider the fact that

there may have been anything referenced in [the order] about restraining Mr.



                                                                              A-2693-18
                                          20
Graham from anything." This unclear instruction left the jury to speculate that

there may have been some restraint against defendant. Counsel and the court

had just completed their lengthy sidebar. They knew unequivocally there was

no such restraint. The court's second instruction, given at the same time, was

as follows: "[y]ou're not to consider the fact that there may have been anything

referenced in [the order] about restraining Mr. Graham from anything." Again,

this curative instruction is not clear. Once more, the jury was left to speculate

about the contents of the restraining order.

      We conclude Evans' restraining order testimony was permissible if

properly sanitized; however, its corresponding curative instruction tainted the

jury in advance of the prejudicial restraining order exchange between the State

and defendant.

      We now review the trial court's curative instructions given to the jury

after the State's prejudicial cross-examination of defendant. In this instance,

the instructions do not meet the Vallejo standard. They were not firm or clear.

Even at this trial stage the court remained equivocal as to the existence of a

restraining order against defendant when the record was clear there was none.

Importantly, the jury was already tainted by the Evans curative instruction.

The mere mention of the restraining order during defendant's testimony

compounded the harm. By the time the court finally instructed the jury that it



                                                                          A-2693-18
                                       21
was effectively striking any restraining order testimony, the damage had been

done.

        We conclude the trial court's failure to sustain the relevance objection

during the State's cross-examination of defendant was a mistaken exercise of

discretion which permitted inadmissible testimony before the jury and thereby

prejudiced defendant. The instructions fell short of the Vallejo standard in that

they were not firm, clear, or timely. This prejudice was actual, not potential,

and the limiting instructions were not sufficient. Cf. State v. Rose, 206 N.J.

141, 166 (2011). Defendant was charged with a crime of violence. The State

alleged that he had assaulted a police officer.      The State introduced into

evidence, through the testimony of two defense witnesses, a domestic violence

restraining order. The jury received multiple curative instructions from the

trial court from which they may have concluded that defendant had a

propensity for violent conduct.     On this record, the mere mention of the

restraining order during defendant's testimony resulted in a manifest denial of

justice. Lykes, 192 N.J. at 534 (quoting Verdicchio, 179 N.J. at 34 (2004)).

The error here is not harmless. State v. Gillispie, 208 N.J. 59, 93 (2011).

        Based upon our finding that harmful error occurred in this case, we

vacate defendant's conviction and remand for a new trial. Given our decision

to vacate defendant's conviction and order a new trial, we need not address



                                                                          A-2693-18
                                       22
defendant's excessive sentence contentions. Furthermore, any argument not

addressed here lacks sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Reversed and remanded for a new trial as to both counts. We do not

retain jurisdiction.




                                                                   A-2693-18
                                   23